Citation Nr: 0414684	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  02-17 609A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to an effective date earlier than April 10, 2000, 
for an increased rating of 30 percent for service-connected 
post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

Appellant had active military service from December 1967 to 
December 1969.  He was a prisoner of war in Cambodia from 
July 1968 to December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Newark, New 
Jersey, Regional Office (RO) that increased appellant's 
disability for post-traumatic stress disorder (PTSD) from 10 
percent to 30 percent, effective April 2000.  Appellant 
contends that an earlier effective date is appropriate.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).  This law 
redefined the obligations of VA and imposes an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposes an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
This claim was filed and first adjudicated before enactment 
of the VCAA, but the appeal was pending upon enactment of the 
VCAA.  The VCAA accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In essence, VA must advise a claimant to "give us 
all you've got" in regard to a claim for benefits.  38 
C.F.R. § 3.159(b)(1) (2003). 

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).   

Appellant had a 10 percent disability rating for "anxiety 
disorder" that had been in effect since November 1975.  
Appellant submitted the instant claim for higher rating in 
April 2000.  Appellant underwent a VA psychiatric examination 
in June 2000, following which RO issued a rating decision in 
September 2000 that changed the disability to "post-
traumatic stress disorder" (PTSD) and increased the rating 
to 30 percent, effective April 2000 (the date that the claim 
was submitted).

In the case of claims for an increased disability rating, the 
effective date assigned is generally the date of receipt of 
the claim, or the date the entitlement arose, whichever is 
later.  However, if the claim is filed within one year of the 
date that evidence shows an increase in the disability rating 
has occurred, the earliest date at which an increase is 
factually ascertainable will be used, not necessarily the 
date of receipt of the evidence.  38 C.F.R. § 3.400(o) 
(2003); Harper v. Brown, 10 Vet. App. 125, 126-127 (1997).  

Evidence in the claims file showing that an increase was 
ascertainable up to one year before the claim was filed will 
be dispositive.  Quarles v. Derwinski, 3 Vet. App. 128, 135 
(1992); Scott v. Brown, 7 Vet. App. 184, 188 (1994); 
VAOPGCPREC 12-98.  Since these precedents were issued prior 
to enactment of the VCAA, they do not take into account the 
enhanced duty on VA to assist appellant in obtaining 
evidence.

Appellant submitted a letter in December 2001 that identifies 
three civilian (non-VA) medical providers that he contends 
have relevant information.  As part of the development of 
this claim, RO should ask these three providers for treatment 
records dating from April 1999 to April 2000 (the year prior 
to submission of the claim).  If any records are provided in 
response, those records should be reviewed to determine 
whether they support appellant's entitlement to a 30 percent 
rating prior to April 2000.   

Furthermore, on the June 2000 VA examination, it was noted 
that there was April treatment at the Naval Operations 
Medicine Institute in Florida.  Those records should also be 
requested.

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims 
folder and ensure that all VCAA notice 
obligations in regard to appellant's 
claim have been satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), 38 C.F.R. § 3.159 
(2003), and any other legal precedent.  
See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Appellant should 
be advised to "give us all you've got" 
in regard to his claim.  If it is 
indicated that there is additional 
evidence to be obtained, the parties 
responsible should undertake to obtain 
that evidence.  To the extent that 
appellant's assistance is needed in 
obtaining or identifying pertinent 
records, that assistance should be 
requested.

2.  The RO should also submit requests 
to the three civilian medical providers 
identified by appellant's letter of 
December 2001 for all psychiatric 
treatment records for the period April 
1999 through April 2000.  Records from 
the Naval Operational Medicine 
Institute should also be requested.  To 
the extent that appellant's assistance 
is needed in obtaining or identifying 
pertinent records, that assistance 
should be requested.  Responses should 
be associated with the claims file.

3.  After completing any necessary 
development in addition to that listed 
above, the RO should re-adjudicate 
appellant's claim for an effective date 
earlier than April 10, 2000, for an 
increased rating of 30 percent for 
service-connected post-traumatic stress 
disorder (PTSD).  

Thereafter, to the extent the benefits sought are not 
granted, the appellant and his representative should be 
provided with a supplemental statement of the case, and 
afforded a reasonable opportunity to respond thereto.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  No action is required 
of the appellant until he is notified.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




